—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered October 31, 1991, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 Vi to 25 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment for prearrest delay on the ground that the police were not diligent in attempting to locate him was properly denied without a hearing (CPL 210.45 [5] [b]). Based on the evidence adduced at trial, defendant was singularly ineligible to demand dismissal in the interest of justice pursuant to the considerations set out in CPL 210.40 (1), unless his claim that the police should have arrested him sooner constituted "exceptionally serious miscon*439duct of law enforcement personnel in the investigation, arrest and prosecution of the defendant” (CPL 210.40 [1] [e]), a patently meritless allegation given that the police had only a nickname, no cooperation from the neighborhood, and arrested defendant immediately upon his chance espial by the victim. In short, the 13Vi-month delay in indicting defendant was not for lack of good cause and not of the constitutional dimension described in People v Singer (44 NY2d 241, 254). Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.